Case 18-10528-JDW       Doc 50   Filed 10/08/18 Entered 10/08/18 13:50:13          Desc Main
                                 Document     Page 1 of 3

     /IN THE UNITED STATES BANKRUPTCY COURTFOR THE NORTHERN
                       DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION

IN RE: WOODS, ROBIN                                      CASE NO. 18-10528


                       OBJECTION TO PROOF OF CLAIM
                FILED BY MISSISSIPPI DEPARTMENT OF REVENUE

      Now comes Debtor, Robin Woods, by and through their attorney, Catherine
Umberger, who files this Objection to Proof of Claim filed by Mississippi Department of
Revenue and would show as follows:

   1. Debtor filed a Voluntary Petition for Chapter 13 Bankruptcy on 2/15/2018.
   2. Mississippi Department of Revenue filed a Proof of Claim in this case dated
       08/09/2018.
   3. Debtor disputes this amount and demands strict proof of same.
   4. Debtor disputes the amount owed to Mississippi Department of Revenue due to her
       having filed her 2016 Tax Return.
   5. Her 2016 Tax Return shows that she owes $310 for that year.
   6. A copy has been sent to Mississippi Department of Revenue.
   7. Debtor would ask that Mississippi Department of Revenue file an Amended Proof of
       Claim.
   8. Debtor should further show that in the event that Mississippi Department of
       Revenue fails to respond to this objection, that this debt be disallowed, but with
       Mississippi Department of Revenue having the opportunity to file an amended Proof
       of Claim.

       WHEREFORE, the debtor requests that this honorable court will schedule a hearing
on notice and thereafter enter an order fixing the amount of the principal balance that is
due to aforesaid creditor.

       Dated: October 8, 2018                     /s/ Catherine Umberger
                                                  Catherine Umberger, ESQ.
                                                  Attorney for Debtor
                                                  Mayfield Law Firm, P. A.
                                                  106 W. Franklin St.
                                                  Tupelo, MS 38804
                                                  662-841-8844
                                                  MS: 104458
Case 18-10528-JDW       Doc 50    Filed 10/08/18 Entered 10/08/18 13:50:13            Desc Main
                                  Document     Page 2 of 3




                         UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI


IN RE: WOODS, ROBIN                                                     CHAPTER 13
DEBTOR                                                             CASE NO. 18-10528-JDW


                            NOTICE OF OBJECTION TO CLAIM


       YOU ARE HEREBY NOTIFIED that a written response to the attached objection to
secured claim, etc., must be filed with:

                      Shallanda Clay, Clerk of Court
                      US Bankruptcy Court
                      Northern District of Mississippi
                      703 Hwy 145 North
                      Aberdeen, MS 39730

And a copy must be served on the undersigned Debtor’s attorney and the Chapter 13 trustee
on or before thirty (30) days from the date of this notice, or the Court may enter a
Confirmation Order, which shall set the value of each affected secured creditor’s lien, which
shall sustain the objection to secured claim, etc., granting the relief requested therein. In the
event a written response is filed, the court will notify you of the date, time and place of the
hearing thereon.

DATED: 10/8/2018


CHAPTER 13 STANDING TRUSTEE                                /s/ Catherine Umberger
Locke Barkley                                              ATTORNEY FOR DEBTOR
6360 I-55 N Ste 140                                        Mayfield Law Firm, P.A.
Jackson, MS 39211                                          PO Box 9
                                                           Tupelo, MS 38802
                                                           (662) 841-8844

                                                           cu@mayfieldlawfirm.com
Case 18-10528-JDW     Doc 50    Filed 10/08/18 Entered 10/08/18 13:50:13       Desc Main
                                Document     Page 3 of 3




                             CERTIFICATE OF SERVICE

       I, Catherine Umberger, the undersigned counsel, do hereby certify that I have this
day served a true and correct copy of the foregoing Objection to Proof of Claim, via
electronic e-mail and/or United States mail, postage prepaid, upon the following:

   •   U.S. Trustee USTPRegion05.AB.ECF@usdoj.gov
   •   Locke Barkley
   •   Mississippi Department of Revenue PO Box 22808 Jackson, MS 39225
   •
       DATED: October 8, 2018

                                         /s/Catherine Umberger
                                         Catherine Umberger, ESQUIRE
